Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT N°3 TO THE LICENSE AGREEMENT

Between

INSTITUT PASTEUR, a non profit private foundation organized under the laws of
France with offices at 25-28 rue du Docteur Roux, 75 724 Paris Cedex 15, France,
VAT FR 65 775 684 897, represented by M. Christophe Mauriet, Senior Executive
Vice-President for Administration

Hereinafter referred to as “Institut Pasteur”

On one hand,

And

BLUEBIRDBIO, INC., a company incorporated under the laws of Delaware, with
offices at 840 Memorial Drive, Cambridge, MA 02139, United States, represented
by Nick Leschly, Chief Executive Officer

Hereinafter referred to as “Licensee”,

On the other hand,

Hereinafter mentioned as a Party or the Parties.

Recitals

1. The Parties have signed a license agreement on September 13, 2011 on a
patented specific nucleotide sequence having a triplex structure, referred to as
“DNA flap”, modified by an amendment n°1 dated April 27, 2012 and amendment n°2
dated October 16, 2012 (the “Agreement”).

2. The Licensee has initiated a program to treat cancerous and/or pre-cancerous
conditions by genetically modifying T cells. Given the potential utility of
these same products and other modified T-cell products to treat and prevent
[***], the Parties now agree to include [***] within the licensed Field.

3. The Parties now agree to further expand the Field to include human and
non-human lentivirus.

4. The Parties agree to clarify the sublicensing terms of the Agreement.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Now, therefore, the Parties hereby agree as follow:

Article 1. Scope

The scope of this Amendment n°3 is to expand the Field of the Agreement and the
license granted by Institut Pasteur, and to clarify the sublicensing terms.

Article 2. Modifications

 

2.1. The following definition in the Agreement is hereby amended and restated as
follows:

 

  •   “Field” shall mean ex vivo Gene therapy for human disorders limited to
adrenoleukodystophy (ALD) (including but not limited to AMN, CCALD, and all
other variants of this disease caused by genetic mutations), beta
hemoglobinopathies (including but not limited to beta-thalassemia and sickle
cell anemia), [***] leukemias, lymphomas, B-cell malignancies and solid tumors
by producing chimeric antigen receptor T-cells [***]; for [***] and [***] the
“Field” includes in vivo as well as ex vivo Gene therapy. [***]

 

  ¡ For clarity, the Field excludes: (i) any other fields and specifically [***]
and (ii) the making, using, selling or offering for sale, and importation of
[***], and provision of services relating to the same.

 

  ¡ Institut Pasteur reserves the right to revoke the extension of the Field in
article 2.1 of Amendment n°3 with respect to [***] (but no other part of the
Field) if and only if all of the following requirements are satisfied:

(a) at least [***] months have elapsed since the date of the last signature by
the Parties of Amendment n°3, and

(b) Licensee, its Affiliates, Licensee’s sublicensees or Third Party
collaborators have not yet initiated a research program in the field of [***] at
the time of Institut Pasteur’s written inquiry but in any case within [***] days
of such inquiry.

For clarity, if Institut Pasteur believes that all of the foregoing requirements
have been satisfied and wishes to exercise its rights to revoke the extension of
the Field in article 2.1 of Amendment n°3 with respect to [***] as provided
above, Institut Pasteur must first confirm in writing to Licensee the revocation
of the [***] Field.

 

2.2 Article 2.1 of the Agreement is hereby amended and restated as follows:

 

  •   “2.1. Under this Agreement, Institut Pasteur hereby grants to Licensee and
its Affiliates, that Licensee and its Affiliates accept at their own risk, a
license under the Patents in the Field and in the Territory for research and
development, and to manufacture, have manufactured, make, have made, use, have
used, sell, have sold, offer for sale, have offered for sale, import or have
imported the Products, to the exclusion of any other rights, which is:

- exclusive for Products containing or based on any lentivirus vector (including
human and non-human lentivirus).



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

In addition, Institut Pasteur hereby grants to Licensee, and its Affiliates,
that Licensee and its Affiliates accept at their own risk, a nonexclusive
license under the Patents in the Field and in the Territory to make or to have
made by a Thirty Party Good Manufacturing Practice (GMP) batches of lentiviral
vectors for its/their own clinical trials on Products, provided that such Third
Party makes Good Manufacturing Practice (GMP) batches of lentiviral vectors
solely for the Licensee and its Affiliates and sublicensees clinical trials of
Products above mentionned.”

 

2.3 Article 2.3 of the Agreement is hereby amended and restated as follows:

“This Agreement includes the right for Licensee and/or Affiliates to grant
sublicenses in the Field and the Territory to and through multiple tier(s) of
Third Party(ies) provided that Licensee complies with the following conditions:

 

  - Each sublicense is consistent with the terms of the present Agreement and is
no less protective of Institut Pasteur than the terms of this Agreement,

 

  - Licensee advises Institut Pasteur at the earliest reasonable possible moment
if Licensee intends and expects to grant a sublicense, including the material
proposed terms thereof,

 

  - Licensee provides Institut Pasteur with a copy of each signed sublicense
agreement to Institut Pasteur within thirty (30) days after execution thereof
(subject to required redaction of sensitive information, provided that all
financial terms relating to Technology and/or Products are disclosed to Institut
Pasteur ),

 

  - Licensee and/or its Affiliates shall be responsible for its sublicensees,
and for diligently collecting all amounts due to Licensee from sublicensees,

 

  - If a sublicensee pursuant hereto becomes bankrupt, insolvent or is placed in
the hands of a receiver or trustee, Licensee, to the extent allowed under
applicable law and in a timely manner, agrees to use its best reasonable efforts
to collect all consideration owed to Licensee.

 

2.4. Article 6.7 of the Agreement is hereby clarified as follows:

“6.7. For sublicenses relating to a Product other than relating to ALD
(including but not limited to AMN, CCALD, and all other variants of this disease
caused by genetic mutations), beta-thalassemia and/or sickle cell anemia, the
following shall apply:

 

  •   On an indication-by-indication basis, Licensee and/or Affiliates shall pay
to Institut Pasteur on any and all cash and cash-equivalent consideration,
whatever its nature, and in particular without limitation, all sums, milestones,
royalties, exchange value of any counterpart in kind or in industry (but not
duly justified payments for research and development) received by Licensee
and/or Affiliates from a sublicensee:

 

  - [***] if the sublicense is signed for such Product(s) in a preclinical stage
development, or,

 

  - [***] if the sublicense is signed for such Product(s) in a clinical stage of
development.

 

  •   In the event that Licensee, and/or its Affiliates, is required to pay
amounts to Institut Pasteur pursuant to this article 6.7 in consideration of a
sublicense, for such Product(s) then Licensee and/or Affiliates shall not be
required to pay any other consideration to Institut Pasteur arising from any
such sublicenses, including but not limited to under articles 6.2, 6.3, 6.5, and
6.6.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

For clarity, article 6.9 shall apply in case of any sublicenses relating to a
Product for ALD (including but not limited to AMN, CCALD, and all other variants
of this disease caused by genetic mutations), beta-thalassemia and/or sickle
cell anemia.”

Article 3. Other Terms

3.1. Upon execution of this Amendment n°3 by the Parties, Licensee will pay
Institut Pasteur [***].

Article 4. Miscellaneous

4.1. All the other provisions of the Agreement remain unchanged and fully
applicable between the Parties.

4.2. This Amendment n°3 is effective from the date of signature by the Parties.

4.3. This Amendment n°3 shall be an integral part of the Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized respective representative.

Made in Paris,

In duplicate.

 

Date: 10 SEPT. 2013     Date: 10 SEPT. 2013

/s/ Christophe Mauriet

     

/s/ Nick Leschly

INSTITUT PASTEUR

      BLUEBIRDBIO, INC.

Christophe Mauriet

      Nick Leschly

Senior Executive Vice-President

      Chief Executive Officer

for Administration

     